Citation Nr: 0124670	
Decision Date: 10/15/01    Archive Date: 10/23/01

DOCKET NO.  95-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for psychiatric disability, 
including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from September 1967 to July 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The veteran testified at a hearing before the undersigned 
Member of the Board at the RO in June 1996, where he was 
represented by Kelly Brown, Attorney, of the Law Office of 
Carpenter Chartered, the accredited representative in this 
appeal.  Following the June 1996 hearing the Board remanded 
the case to the RO for additional development, and the case 
is now before the Board for further appellate action.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100 ; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  In this regard, the Board observes 
that as requested in the June 1996 remand, the RO has 
undertaken extensive development, including requesting 
additional information from the veteran, obtaining additional 
service medical records, service personnel records and unit 
histories, in addition to requesting private and VA treatment 
records and VA examinations as well as requesting records for 
the veteran from the Social Security Administration (SSA).  
Upon review of the record as it exists presently, additional 
development should be undertaken.  In this regard, the Board 
notes that in its Notice of Award of disability benefits, SSA 
informed the veteran that its decision must be reviewed at 
least once every three years.  As the claims file includes no 
records or correspondence from SSA dated later than November 
1993, any subsequent SSA reviews and supporting medical 
records should be obtained by the RO.  

The Board observes that in a submission dated in May 2000, 
the veteran's attorney stated there was medical evidence of 
diagnoses of PTSD by Forrest H. Braack, Ph.D., in March 1994, 
February 1995, June 1995 and July 1995.  The record does 
include a February 1995 psychological evaluation from Dr., 
Braack, but neither Dr. Braack nor the veteran responded to 
requests from the RO for Dr. Braack's treatment records for 
the veteran.  Additional requests for these records should be 
made.  

In his February 1995 evaluation, Dr. Braack stated the 
veteran's PTSD was of combat etiology.  Review of the 
veteran's service personnel records shows that in 1970 he had 
foreign service from mid-July to late October and the 
overseas command was USARPAC Vietnam.  Service records also 
show that he was assigned to Company B, 5th Transportation 
Battalion (Aircraft Maintenance and Supply) (Airmobile), 
101st Airborne Division (Airmobile) in early August 1970.  In 
a letter to the veteran's mother, dated in early August 1970, 
the veteran's commanding officer stated the veteran would be 
working as a cook in B Company, which was located in Phu Bai, 
about 10 miles southeast of Hue, in Vietnam.  In a sworn 
affidavit dated in August 1995, the veteran stated that he 
was assigned to the HQ 5th Transportation Battalion. He said 
he had close friends killed or wounded, and they were from 
his company.  He also stated that he was involved in or 
subjected to rocket and/or mortar attacks on a weekly basis 
and there were casualties from his unit because of these 
attacks.  He also stated that he was subjected to sniper 
attacks, which occurred at Base Camp.  In his affidavit the 
veteran did not state the name of the base camp.  At his 
hearing in June 1996, he testified that he was sent to Camp 
Eagle with the 101st Airborne Division.  In addition, he 
stated that he was a scout out in the bush and that he 
performed combat duties occasionally.  

In January 1998, the U.S. Armed Services Center for Research 
of Unit Records provided a document titled History of the 5th 
Transportation Battalion for the period January through 
December 1970.  That document states that Headquarters and 
Headquarters Company and Alpha Company were located adjacent 
to each other on Camp Eagle, which was base camp of the 101st 
Airborne Division, and that Bravo Company was located at Phu 
Bai next to the airstrip in Phu Bai North Post, approximately 
5 miles from the 5th Transportation Battalion (Airmobile) 
headquarters.  Neither that document nor others provided by 
the U.S. Armed Services Center for Research of Unit Records 
confirm that the specific events claimed by the veteran 
occurred.  

Service medical records obtained during the remand state that 
the veteran received second and third degree burns over the 
left leg when he accidentally knocked over a can of fuel 
while lighting a fire on 31 August 1970 at Phu Bai.  He was 
initially treated at the 85th Evacuation Hospital and in mid-
September 1970 was transferred to Camp Zama, Japan, and 
remained there until the end of October 1970.  Thereafter, he 
was sent to Irwin Army Hospital, Fort Riley, Kansas.  The 
claims file does not currently include treatment records from 
the 85th Evacuation Hospital, and the RO should attempt to 
obtain them.  As the veteran has stated that his claimed 
stressors occurred while he was in Vietnam with the 5th 
Transportation Battalion, and the available information shows 
he was with that organization during August 1970 and perhaps 
until mid-September of that year, the RO should attempt to 
obtain morning reports for both the Headquarters Company and 
Company B for 1 August through 15 September 1970.  

The Board notes that at the June 1996 hearing, the veteran's 
representative observed that the most recent VA treatment 
records then in the file were dated in July 1993 and that VA 
had diagnosed the veteran as having schizophrenia.  She 
stated that the VA psychiatrist from whom the veteran 
received treatment had started diagnosing PTSD and said she 
would copy and submit the "most updated records."  The 
representative also stated that correspondence to the veteran 
from his sister and a girl friend immediately following 
service and letters from the veteran during service (given to 
him by his mother) had been or would be submitted in support 
of the veteran's claim.  There is no indication that the 
medical records or the letters mentioned by the 
representative have been made part of the record.  The 
representative also referred to treatment of the veteran by 
Dr. Braack and stated that there was a record for the veteran 
from a Vet Center.  During the remand, the RO obtained VA 
outpatient record dated from November 1993 to October 1997.  
They include records from the mental hygiene clinic, but the 
Board finds no notation of a diagnosis of PTSD.  The RO 
should request that the veteran's representative specifically 
identify or submit the VA treatment records to which she 
referred at the hearing.  There is no indication that the RO 
attempted to obtain Vet Center records for the veteran, and 
this should be done.  

In his evaluation dated in February 1995, Dr. Braack 
diagnosed the veteran as having PTSD of combat etiology and 
also diagnosed the veteran as having bipolar disorder, with 
psychotic features.  He stated that this seemed related to 
the veteran's service experiences.  In contrast, at VA 
examinations in September 1997 and November 1998, VA 
physicians diagnosed the veteran as having chronic 
schizophrenia and at the October 1998 examination stated that 
the etiology was unknown.  In both examination reports, the 
physicians stated that the diagnosis of PTSD was not 
sustained due to the lack of typical signs and symptoms 
meeting the diagnostic criteria for PTSD.  As remand is 
required for other reasons, and in order to provide all 
available assistance to the veteran, the Board will request 
that the veteran be provided additional VA psychiatric 
examination and that the examiner be requested to review the 
entire claims file, including service medical records and 
post-service VA and private medical records, to include the 
evaluation report from Dr. Braack dated in February 1995.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
National Archives and Records 
Administration (NARA) (or any other 
organization to which it is directed by 
NARA) provide morning reports for Company 
B and Headquarters Company of the 5th 
Transportation Battalion (Aircraft 
Maintenance and Supply) (Airmobile), 
101st Airborne Division (Airmobile), for 
the entire period from 1 August 1970 
through 15 September 1970.  In addition, 
the RO should request that the National 
Personnel Records Center (NPRC) of NARA 
provide any inpatient treatment reports 
and allied clinical records concerning 
the veteran's hospitalization at the 85th 
Evacuation Hospital in Vietnam from 
approximately 31 August 1970 to 14 
September 1970.  All action to obtain the 
requested morning reports and service 
medical records should be documented 
fully by the RO.  

2.  The RO should contact the veteran 
through his attorney and request that he 
provide the names, addresses and 
approximate dates of treatment of all 
health care providers, VA and non-VA, 
from whom he has received treatment or 
evaluation of his claimed psychiatric 
disability at any time since service.  
The veteran and his attorney should be 
specifically requested to identify the 
date(s) and VA medical facility where the 
veteran's attorney reported the veteran 
was diagnosed as having PTSD (see June 
1996 hearing transcript at page 31).  The 
veteran should also be requested to 
identify dates of treatment and location 
of any Vet Center where he has received 
treatment for any claimed psychiatric 
disability.  The veteran should also be 
specifically requested to identify dates 
of treatment or evaluation by Forrest H. 
Braack, Ph.D.  With any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file all identified medical 
records that have not been obtained 
previously.  The RO should document fully 
all actions, including any action 
necessary to retrieve any archived 
records.  

3.  The RO should obtain from SSA any 
periodic review of the award of 
disability benefits to the veteran made 
subsequent to its November 1993 Notice of 
Award.  The RO should obtain pertinent 
SSA records as well as the medical 
records relied upon concerning any such 
review.  

4.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran or any 
requested SSA records, the RO should 
inform the veteran and his attorney of 
this and request them to submit copies of 
the outstanding records.  In addition, 
the RO should invite the veteran to 
submit correspondence to which his 
representative referred at the June 1996 
hearing, that is, letters written by him 
during service and letters received by 
him from his sister and a girl friend 
immediately following service (see June 
1996 hearing transcript at page 4).  

5.  The RO should thereafter undertake 
any additional indicated development 
concerning the veteran's claimed 
stressors and then determine whether any 
of the veteran's claimed stressors with 
respect to PTSD have been verified.  
Then, the RO should arrange for a VA 
psychiatric examination of the veteran by 
a psychiatrist who has not previously 
examined the veteran.  The examiner 
should be requested to determine the 
nature and extent of any psychiatric 
disability found to be present.  Any 
indicated psychological testing should be 
undertaken, and all manifestations of 
current disability should be described in 
detail.  The examiner should be requested 
to review the claims file in detail, 
including all service medical records and 
the report of psychological evaluation by 
Forrest H. Braack, Ph.D., conducted in 
February 1995.  The examiner should be 
requested to provide an opinion regarding 
the etiology of any psychiatric 
disability found to be present.  A 
diagnosis of PTSD should be confirmed or 
ruled out.  If the veteran is found to 
have PTSD, the examiner is requested to 
identify the diagnostic criteria, 
including the specific stressors, 
supporting the diagnosis.  The rationale 
for all opinions should be explained.  
The claims file, including a copy of this 
REMAND, must be made available for the 
examiner's review, and the examination 
report must reflect that the examiner 
reviewed the claims file.  

6.  Thereafter, the RO should review the 
claims file and ensure that all requested 
actions have been conducted and completed 
in full.  The RO must ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 1991 & Supp. 2001) and implementing 
regulations (see 66 Fed. Reg. 45630-32 
(Aug 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159) are fully complied 
with and satisfied.  

7.  Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for psychiatric disability, 
including PTSD.  If the benefit sought on 
appeal remains denied, the appellant and 
his attorney should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action until he is 
otherwise notified by the RO, through his attorney.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

